NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               FEB 03 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-50256

             Plaintiff-Appellee,                 D.C. No. 8:06-CR-00143-DOC-2

  v.
                                                 MEMORANDUM *
CLIFFORD MICHAEL OLIVER,

             Defendant-Appellant.


                 On Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                           Submitted February 1, 2010**
                              Pasadena, California

Before: KLEINFELD, WARDLAW, and CALLAHAN, Circuit Judges.



       Oliver pleaded guilty to possessing more than 30 kilograms of phencyclidine

(PCP) with intent to distribute. On appeal, he challenges the denial of his motion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **   The panel unanimously finds this case suitable for decision without
oral argument. See. Fed. R. App. P. 34(a) (2).
to suppress evidence taken from his storage locker located inside the shared

parking garage of his apartment complex. Oliver’s argument, that the police broke

into the garage, lied to the magistrate judge about how they got into the garage, and

obtained a warrant to search Oliver’s storage locker and apartment, fails for two

alternative independent reasons. First, Oliver has no standing to challenge police

entry into the shared parking garage, even if the police were trespassing. United

States v. Nohara, 3 F.3d 1239, 1242 (9th Cir. 1993). Second, the district court held

an evidentiary hearing, found the police detectives credible, and made further

findings of fact that the police did not break into the garage and made no

misrepresentations in the affidavits submitted in support of the applications for a

search warrant. These findings are not clearly erroneous. See United States v.

Martinez-Garcia, 397 F.3d 1205, 1215 n.5 (9th Cir. 2005).



      AFFIRMED.




                                          2